In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00404-CV
        ___________________________

IN RE ROBERT WIGHTMAN-CERVANTES, Relator




               Original Proceeding
              From Tarrant County
         Trial Court No. 236-289655-16


     Before Womack, Birdwell, and Bassel, JJ.
       Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: November 7, 2019




                                         2